EXHIBIT 10.1 SIERRA PACIFIC RESOURCES EXECUTIVE CHANGE IN CONTROL POLICY EFFECTIVE JANUARY 1, 2008 1. Policy Purpose.The purpose of the Sierra Pacific Resources Executive Change in Control Policy (“Policy”) is to establish a uniform policy for the provision of benefits to eligible executives of Sierra Pacific Resources (“Company”) and its Subsidiaries (as defined herein), in the event of a separation from service during the Term (as defined herein) by the Company or a successor without Cause (as defined herein), or by the Eligible Executive (as defined herein) with Good Reason (as defined herein), in either case within twenty-four (24) months following a Change in Control (as defined herein) or at any time following a Potential Change in Control (as defined herein) but prior to a Change in Control, all as set forth in this Policy. 2. Eligible Executives.Employees who are eligible for the benefits provided for in this Policy (“Eligible Executives”) are employees of the Company and its Subsidiaries who:(a)immediately prior to the effective time of a Change in Control are within one of the following categories:(i) senior officers reporting directly to the Chief Executive Officer of the Company; (ii) named executive officers as so reported in the Company’s annual report and proxy materials most recently filed with the Securities and Exchange Commission; and (iii) executives who are designated by the Chief Executive Officer of the Company as having responsibility for a significant business organization or function of the Company; and (b)are not parties to an employment or other agreement with the Company or any of its Subsidiaries, pursuant to which the executive may become eligible for severance or similar benefits following a Change in Control of the Company.For the avoidance of doubt, the Company shall, effective immediately prior to the effective time of a Change in Control, determine and communicate the list of Eligible Executives, and such determination shall be final and binding on all parties. Notwithstanding any other provision of this Policy, absent a Change in Control, severance benefits for Eligible Executives will be provided under the terms and conditions of the Sierra Pacific Resources Executive Severance Plan, or an individual severance arrangement with the Eligible Executive, and not under this Policy.It is the intent of the Company that Eligible Executives not be eligible for duplicate severance benefits under multiple plans or arrangements. 3. Severance Benefits.In the event that during the Term:(i) an Eligible Executive is terminated without Cause by the Company or any of its Subsidiaries or a successor entity (or any of their respective affiliates); or (ii) an Eligible Executive resigns with Good Reason from his/her employment with the Company, a successor entity or any of their respective affiliates, in either case within twenty-four (24) months following a Change in Control, or following the occurrence of a Potential Change in Control and before a Change in Control, the Eligible Executive will, subject to his/her timely execution of the Agreement and Release provided for in Section 4 hereof, be entitled to receive the following benefits: 1 (a) Cash Severance Payment.A one-time lump sum cash severance payment in an amount equal to a multiple (as specified in the chart set forth below) of the aggregate of:(i) the Eligible Executive’s annualized base salary in effect immediately before the separation from service or, if applicable and higher, as in effect immediately before the event or circumstance constituting Good Reason, plus (ii) the Eligible Executive’s target annual incentive award for the year of the separation from service, the year in which the Change in Control occurs or the year immediately preceding the year in which the Change in Control occurs, whichever is highest.The multiple used to calculate the severance payment will be the applicable multiple set forth in the following chart, based on the Eligible Executive’s position with the Company immediately prior to the termination or resignation, or the Eligible Executive’s position immediately prior to the Change in Control, whichever position is more senior: Position Multiple of Base Salary + Target Annual Incentive Senior Officer 3x Officer 2x Other Eligible Executive 1x (b) Annual Incentive Awards.A one-time lump sum cash payment equal to the sum of (i) any earned, but unpaid annual incentive award applicable for the year preceding the Eligible Executive’s separation from service; and (ii) a pro rata portion, as of the date of the separation from service, of the Eligible Executive’s target annual incentive award for the year of the separation from service. (c) Long-Term Incentive Awards.With respect to all outstanding long-term incentive awards other than stock options, the Eligible Executive will also receive a one-time lump sum cash payment equal to the target value of each such award (valued as of the date of the Eligible Executive’s separation from service), prorated for the portion of the applicable performance period through the date of the Eligible Executive’s separation from service.With respect to any outstanding stock options previously awarded to the Eligible Executive, each such stock option shall be deemed to be fully vested immediately prior to the Eligible Executive’s separation from service, and shall continue to be exercisable throughout the original term of the option (without giving effect to a termination of employment prior to expiration). (d) Retirement Benefit Payment.The Eligible Executive will also receive a one-time lump sum cash payment equal to the excess of:(i) the actuarial equivalent of the benefit which the Eligible Executive wouldhave accrued under the Sierra Pacific Resources Retirement Plan and the Sierra Pacific Resources Retirement
